                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                          CASE NO. 2:19-CR-00283-01

VERSUS                                            JUDGE JAMES D. CAIN, JR.

MORGAN LYONS (01)                                 MAGISTRATE JUDGE KAY


                              MEMORANDUM RULING

       Before the court is a Motion to Dismiss Indictment [doc. 19] filed by defendant

Morgan Lyons. The government opposes the motion and Lyons has filed a reply. For the

reasons set forth below, the motion will be denied.

                                             I.
                                      BACKGROUND

       Lyons was charged by indictment in this court on October 3, 2019, with possession

with intent to distribute cocaine and marijuana, a violation of 21 U.S.C. § 841(a)(1), and

two counts of possession of a firearm by a convicted felon, a violation of 18 U.S.C. §

922(g). The indictment alleges that the crimes occurred on or about May 5, 2016. Doc. 1.

Lyons states that he was arrested as a result of that incident on December 6, 2016, and has

been incarcerated since that time. The lengthy delay between his arrest and the filing of the

federal charges prejudices him, he maintains, because he was then awaiting trial on state

charges relating to the same incident and will not receive credit on any federal sentence

imposed for that pre-indictment time. Doc. 19. Accordingly, he seeks dismissal of the

charges against him based on unnecessary pre-indictment delay. Id.
                                         II.
                                  LAW & APPLICATION

       Lyons does not dispute that his indictment was brought within the appropriate

limitations period. See 18 U.S.C. § 3282 (providing that a five-year general statute of

limitations applies non-capital federal crimes). The statute of limitations serves as the

primary safeguard against “overly stale criminal charges,” and there is no constitutional

requirement that charges be filed promptly. United States v. Crouch, 84 F.3d 1497, 1507

(5th Cir. 1996). However, the court may also dismiss an indictment based on unnecessary

delay by the government. Fed. R. Civ. P. 48(b). Here Lyons maintains that dismissal is

warranted on both due process grounds and under the court’s inherent power to dismiss a

case for failure to prosecute.

   A. Due process allegations

       Lyons asserts that the preindictment delay in this matter amounts to a violation of

his right to due process. To show an unconstitutional preindictment delay, a defendant must

establish two elements: (1) the government intentionally delayed in order to obtain an

advantage over the accused in the contemplated prosecution or for some other bad faith

purpose, and (2) the improper delay caused actual, substantial prejudice to his defense.

Crouch, 84 F.3d at 1523; United States v. Jimenez, 256 F.3d 330, 345 (5th Cir. 2001).

“Vague assertions of lost witnesses, faded memories, or misplaced documents” are

insufficient to satisfy the second prong. United States v. Beszborn, 21 F.3d 62, 67 (5th Cir.

1994). “The defendant’s burden of showing actual prejudice is particularly high before




                                            -2-
trial, when almost any prejudice is speculative.” United States v. Hudson, 2010 WL

5375347 (E.D. La. Dec. 17, 2010).

         Lyons has not met either prong of the above test. He complains of the harm he may

suffer from uncredited time spent in state custody and of the government’s delay. Yet he

does not show that the government delayed indictment for any improper purpose or that

the delay has yet prejudiced his defense in any actual, substantial manner. Accordingly,

Lyons’s due process allegations do not support dismissal of the charges against him.

    B. Want of Prosecution

         In his reply, Lyons notes that Rule 48(b) “is not confined to constitutional

violations” and also encompasses the court’s “inherent power to dismiss for want of

prosecution.” United States v. Acuna, 502 F.Supp.2d 521, 527 (W.D. Tex. 2007) (citing

United States v. Novelli, 544 F.2d 800, 803 (5th Cir. 1977)). The court should only exercise

this power upon a showing of sufficient prejudice or improper prosecutorial motive. Id.

Lyons presents no evidence of purposeful delay by the government and his complaint about

uncredited time in state custody does not justify dismissal of the charges. Assuming that

the time is not credited to a state sentence, the Bureau of Prisons may apply it towards any

eventual federal sentence under 18 U.S.C. § 3585(b).1 Lyons’s assertion that the delay has

caused him to serve nearly three years of uncredited time is thus unsupported and does not

provide a basis for dismissing the indictment.



1
 Lyons complains that the BOP, rather than the district court, will compute this credit. The statute clearly indicates,
however, that a defendant is to be given credit for time served “in official detention prior to the date the sentence
commences . . . as a result of the offense for which the sentence was imposed.” 18 U.S.C. § 3585(b)(1). Lyons has not
shown that the BOP cannot be counted on to apply this guidance correctly.

                                                         -3-
                                  III.
                               CONCLUSION

For the reasons stated above, the Motion to Dismiss [doc. 19] will be denied.

THUS DONE AND SIGNED in Chambers on this 31st day of October, 2019.



             ________________________________________
                        JAMES D. CAIN, JR.
                UNITED STATES DISTRICT JUDGE




                                    -4-
